Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com February 25, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Allies Limited Omaha, Nebraska To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1/A Amendment No. 3, Registration Statement under the Securities Act of 1933, filed by Allies Limited of our report dated August 10, 2010, relating to the financial statements of Allies Limited, a Nevada Corporation, as of and for the period ending February 28, 2010, and the reference to us under the caption “Interests of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan
